UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6399


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANA AMILE CAPEHART,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cr-00113-RAJ-FBS-1)


Submitted:   August 16, 2010             Decided:   September 10, 2010


Before NIEMEYER and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dana Amile Capehart, Appellant Pro Se. Sherrie Scott Capotosto,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dana Amile Capehart appeals the district court’s order

denying     his   motion    for   reduction    of   sentence    pursuant     to   18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no    reversible      error.     Accordingly,     we    affirm   for       the

reasons stated by the district court.                   See United States v.

Capehart, No. 2:06-cr-00113-RAJ-FBS-1 (E.D. Va. Feb. 26, 2010).

We   dispense     with     oral   argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2